Plaintiff in error, Fred Hill, was convicted of the offense of conveying intoxicating liquor, and his punishment fixed at a fine of fifty dollars and thirty days confinement in the county jail. January 7, 1914, judgment was rendered in pursuance of the verdict. An appeal was taken from the judgment. No brief has been filed, and when the case was called for final submission no appearance was made on behalf of plaintiff in error. Whereupon the state moved to affirm the judgment for failure to prosecute the appeal. The motion to affirm is sustained and the judgment herein is affirmed.